       Case 2:20-cv-01133-JAM-DMC Document 12 Filed 10/05/20 Page 1 of 2


 1   Katherine A. Roberts (SBN 259486)
     kate.roberts@sidley.com
 2   SIDLEY AUSTIN LLP
     Galit A. Knotz (SBN 252962)
 3   gknotz@sidley.com
     SIDLEY AUSTIN LLP
 4   555 West Fifth Street
     Los Angeles, CA 90013
 5   Telephone: +1 213 896 6621
     Facsimile: +1 213 896 6600
 6
     Attorneys for Defendant
 7   JESCO ENVIRONMENTAL AND
     GEOTECHNICAL SERVICES, INC.
 8

 9                             UNITED STATES DISTRICT COURT
10                         EASTERN DISTRICT OF CALIFORNIA
11                                      SACRAMENTO
12   LAGARION BROWN, ROY JACKSON,                 Case No. 2:20-CV-01133-JAM-DMC
     YAPHETT SAUNDERS, ISAAC
13   SAUNDERS, HAKEEM ALLAMBIE,                   ORDER EXTENDING
     and NICHLON GARRETT, individually            DEFENDANTS’ TIME TO FILE A
14   and on behalf of those similarly situated,   RESPONSIVE PLEADING
15               Plaintiffs,                      Assigned to: Judge John A. Mendez
16         vs.                                    Complaint Filed: June 3, 2020
17   TETRA TECH, INC.; JESCO          First Amended Complaint Filed: July 23,
     ENVIRONMENTAL AND                2020
18   GEOTECHNICAL SERVICES, INC., and
     DOES 1-20,
19
                 Defendants.
20

21

22

23

24

25

26

27

28

                                              1
                  ORDER EXTENDING DEFENDANTS’ TIME TO FILE A RESPONSIVE PLEADING
       Case 2:20-cv-01133-JAM-DMC Document 12 Filed 10/05/20 Page 2 of 2


 1                                         ORDER
 2         The Court, having read and considered the parties’ Joint Stipulation to Extend
 3   Defendants’ Time to File a Responsive Pleading, and finding good cause,
 4         HEREBY ORDERS that Defendants’ time to file a responsive pleading is
 5   extended to October 26, 2020.
 6

 7

 8

 9
     DATED: October 5, 2020             /s/ John A. Mendez
                                        THE HONORABLE JOHN A. MENDEZ
10
                                        UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
                 ORDER EXTENDING DEFENDANTS’ TIME TO FILE A RESPONSIVE PLEADING
